DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 05/19/2021 is acknowledged.  The traversal is on the ground(s) that all Groups I and II include the technical features of claim 1 and there was no lack of unity indicated on the International Search Report and the Written Opinion.  This is not found persuasive because Group I, claims 1-10 and 21, is directed to the inventive concept of the features of the stand-alone receptacle. Group I includes technical features regarding only those of the receptacle itself. Group II, claims 11-18, is directed to the different inventive concept of the receptacle and the cartridge together. The dependency of claims 11-18 changing to depend off of claim 1 does not change the fact that the inventive concepts of Group I and Group II are still different. Because the Groups do not share the same general inventive concept, Group I and Group II lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2021.
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is directed to the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 12: “which receptacle is itself placed” should read –which the receptacle itself is placed-.
Page 1, line 14: “flushing all the nutrients of the substrate” should read –flushing all the nutrients out of the substrate-.
Page 2, line 12: “guide means allow diverting” should read –guide means allow for diverting-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the ratio L/d" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also recited is the limitation “the width” in line 2, there is insufficient antecedent basis for this limitation in the claim. Also recited is the limitation “the diameter” in line 2, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angular sector" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also recited is the limitation “the center” in line 2, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the angular sector" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also recited is the limitation “the center” in line 2, there is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of L/d min equal to 1 and L/d max equal to 2.7, and the claim also recites L/d min equal to 1.3 and L/d max equal to 2.5 and 2 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 21 recite the broad recitation αmin equal to 35° and αmax equal to 90°, and the claim also recites αmin equal to 45° and 55° and αmax equal to 80° and 70° which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 2, 3, and 21, the word “preferably” renders these claims indefinite because it is unclear what range/value the applicant is claiming. When there are two or three possibilities claimed, all stating that each range/value is preferable, it is not clear what the metes and bounds are for the claim and which range/value is actually desired to be claimed by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A).
Regarding claim 1, Bokmiller teaches plant cultivation device (Figure 1-3), comprising: 
a receptacle having at least one peripheral wall and a bottom wall (Figures 1-2, Col. 2 lines 57-67; pot 10 with side region 30 and bottom region 20); 
the bottom wall having at least one hole (Figures 1-3, Col. 4 lines 38-48; openings 27); 
wherein a region of the bottom wall around the, or each, hole comprises guide means adapted to guide roots of a plant around the corresponding hole to keep the irrigation tube substantially clear (Figure 3, Col. 4 lines 4-24; promontory-like elements 26 comprising sides 26a and 26b); 
the guide means comprising at least one rib adapted to guide the roots of a plant, the or each rib projecting from the bottom wall towards the inside of the receptacle (Figure 3, Col. 4 lines 4-24; side elements 26a and 26b project up from bottom wall and towards the inside of pot 10); 
at least one rib partially surrounding the corresponding hole by creating an area which surrounds the hole and by leaving an opening, so as to enable the roots to rotate around the hole by substantially following the or each rib then to come out from the guide means (Figure 3; side elements 26a and 26b join at a apex 26c to surround opening 27, there is left an opening [i.e. element 26 area] wherein roots can rotate around).
Bokmiller does not teach the at least one hole opening into an irrigation tube.
Stern teaches a plant cultivation device (Figure 1) comprising a hole opening into an irrigation tube (Figure 1, Col. 3 lines 54-63; inlet pipe 36 attached to opening on container 12).

Regarding claim 2, Bokmiller as modified above teaches wherein the ratio L/d of the width (L) of the opening to the diameter (d) of the hole is comprised between L/d min and L/d max, where L/d min is equal to 1, preferably 1.3, and L/d max is equal to 2.7, preferably 2.5, preferably 2 (Figure 3; can be seen that the width of the opening [i.e. element 26 area] is larger than the diameter of the opening 27, therefore the ratio of L/d would be greater than 1; see annotated image below).

    PNG
    media_image1.png
    802
    813
    media_image1.png
    Greyscale

Regarding claim 3, Bokmiller as modified above teaches wherein the angular sector having as a vertex the center (O) of the hole and delimited by half-lines passing through the ends of the opening forms an angle (α) comprised between αmin and αmax, where αmin is equal to 35°, preferably 45°, preferably 55°, and αmax is equal to 90°, preferably 80°, preferably 70° (Figure 3; approximate angle of opening [element 26 area] starting from the center of opening 27 falls between 35 and 90 degrees; see annotated image above).
Regarding claim 4, Bokmiller as modified above teaches wherein at least one rib has a substantially horseshoe-like shaped geometry (Figure 3; side elements 26a and 26b meet at vertex 26c creating a substantially C-shaped rib, C-shaped = substantially horseshoe-like).

Bokmiller as modified above teaches the claimed invention except for the rib comprising a curved portion positioned around the hole and having two ends and the parallel branches extend so that the opening forms a section narrowing. It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. So as to smooth out vertex 26c to create a curved portion, and once vertex 26c is smoothed out, the sides 26a and 26b would form a section narrowing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Bokmiller as modified above teaches wherein at least one rib has a substantially rectilinear geometry (Figure 3; sides 26a and 26b are very slightly curved which technically covers "substantially rectilinear").
It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. So as to straighten out sides 26a and 26b to become more rectilinear. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Bokmiller as modified above teaches wherein at least one rib has at least one face oblique with respect to the bottom wall (Figure 3; can be seen that sides 26a and 
Regarding claim 21, Bokmiller as modified above teaches wherein the angular sector having as a vertex the center (O) of the hole and delimited by half-lines passing through the ends of the opening forms an angle (α) comprised between αmin and αmax, where αmin is equal to 35°, preferably 45°, preferably 55°, and αmax is equal to 90°, preferably 80°, preferably 70° (Figure 3; approximate angle of opening [element 26 area] starting from the center of opening 27 falls between 35 and 90 degrees; see annotated image above).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A) as applied to claim 1 above, and further in view of Schmidt (US 7624535 B2).
Regarding claim 7, Bokmiller as modified above does not teach wherein the guide means comprise three substantially rectilinear ribs, arranged to substantially form a U-shape.
Schmidt teaches a plant cultivation device (Figures 1-2) wherein the guide means comprise three substantially rectilinear ribs, arranged to substantially form a U-shape (Figure 2, Col. 2 lines 57-65; hollow ribs 17-20 with 3 sides creating substantially a U-shape).
It would have been an obvious matter of design choice to make the different portions of the rib of whatever form or shape was desired or expedient. Such as to modify the substantially horseshoe / C-shape ribs taught by Bokmiller and incorporate the substantially U-shape ribs taught by Schmidt. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Bokmiller as modified by Schmidt teaches the claimed invention except for the base rib having a height with respect to the bottom wall larger than the height of the lateral ribs with respect to the bottom wall.  It would have been an obvious matter of design choice to increase the height of the base rib in order to more effectively guide roots, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. (US 6134832 A) in view of Stern (US 5272835 A) as applied to claim 1 above, and further in view of Secrest (US 4329815 A).
Regarding claim 10, Bokmiller as modified above does not teach wherein the guide means comprise a collar encircling the hole.
Secrest teaches a plant cultivation device (Figure 1) wherein guide means comprise a collar encircling a hole (Figure 1, Col. 1 lines 13-37; washer 24 is a flexible material that fits firmly into inlet port 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation device taught by Bokmiller and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavelka (US 6125579 A), Manlove (US 5761848 A), Manlove (US 5459960 A), Cooley (US 7954277 B2), Moore (US 6038813 A), Holby (US 10076085 B2), Donnelly (US 9439370 B2), Rettger (US 9010021 B1), Luurtsema (US 8904707 B2), Schmidt (US 8510987 B2), Nobbe (US 8434261 B2), Staby (US 4173097 A), Lehmann (US 6339899 B1), and Hougaard (US 5870855 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642